DETAILED ACTION

This non-final office action is in response to claims 1-20 filed May 07, 2019 for examination. Claims 1-20 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement filed 05/07/2019 and 10/01/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 05/07/2019 have been accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/179421 A1 to Kumar et al. (hereinafter “Kumar”) in view of WO 2009/129621 A1 to Symons et al. (hereinafter “Symons”).
Regarding claim 1, Kumar disclosed an apparatus comprising: front-end radar circuitry configured and arranged to: generate a digital data stream that represents received radar wave signals (Para. 0021-0022. The example FMCW radar system 600 includes an FMCW radar front end 604, a chirp processing unit 602, a processing unit 606, and external memory 610, and a network interface 608. The radar front end 604 includes functionality to transmit and receive a frame of chirps. The radar front end 604 may also include a suitable interface or interfaces for receiving data from and transmitting data to the processing unit 606 and the chirp processing unit 602. The processing unit 606 includes functionality to perform complex radar signal processing on radar signal data.); and storage circuitry configured and arranged to store the digital Para. 0020. A chip processing unit in the radar system stores chirp timing parameters for each chirp in a frame of chirps.)
Kumar does not but the analogous art Symons disclosed provide a cryptographic hash using the digital data stream, timing information, and apparatus-specific data; and storage circuitry configured and arranged to store the cryptographic hash which is indicative of authenticity of the digital data stream (Page 24, lines 1-10. A digital signature of the audio recording is then generated by producing a digital hash computation for example, but not limited to, an MD5 or SHA-5 encryption algorithm (i.e. indicative of authenticity of the digital data stream ), over the recorded audio data in the Data Chunk(s). The TRAC software then calculates a digital hash value of the detailed time, location, device and user ID and that is stored in the TRID Chunk.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Kumar by including the idea of a cryptographic hash using the digital data stream, timing information, and apparatus-specific data; and storage circuitry configured and arranged to store the cryptographic hash which is indicative of authenticity of the digital data stream as taught by Symons in order to certify the recording as being an unaltered recording (Symons, page 8, lines 5-11).
Regarding claim 3, Kumar-Symons combination further disclosed the apparatus of claim 1, wherein the front-end radar circuitry includes cryptographic hash circuitry configured and arranged to generate and provide the cryptographic hash for storage (Symons, Page 24, lines 9-10.). Examiner supplies the same rationale for the combination of the references as in claim 1 above.
Regarding claim 4, Kumar-Symons combination further disclosed the apparatus of claim 1, wherein the front-end radar circuitry is configured and arranged to generate the cryptographic Symons, Page 24, lines 9-10. The TRAC software then calculates a digital hash value of the detailed time, location, device and user ID and that is stored in the TRID Chunk.). Examiner supplies the same rationale for the combination of the references as in claim 1 above.
Regarding claim 5, Kumar-Symons combination further disclosed the apparatus of claim 1, wherein the front-end radar circuitry is configured and arranged to generate the cryptographic hash using the apparatus-specific data including chirp parameters associated with the radar wave signals, the chirp parameters including one or more of a setting of a timing engine and a unique identifier for each chirp (Symons, Page 24, lines 9-10; page 11, lines 19-30; page 31, lines 1-15).
Regarding claim 7, Kumar-Symons combination further disclosed the apparatus of claim 1, wherein the storage circuitry includes data recorder circuitry configured and arranged with the front-end radar circuitry to store the digital data stream, the data recorder circuitry being selected from: a proprietary data recorder, a secure event data recorder, and a memory circuit of back-end radar circuitry (Kumar, Para. 0021, 0026-0027).
Regarding claim 8, Kumar-Symons combination further disclosed the apparatus of claim 1, wherein the front-end radar circuitry includes: transceiver circuitry configured and arranged with an antenna to output signals and receive the radar wave signals indicative of reflections from the output signals; analog-to-digital converter (ADC) circuitry (Kumar, Para. 0025-0026: digital signal processor) configured and arranged to generate the digital data stream from a mixture of the output signals and the received radar wave signals (Kumar, Para. 0021); and cryptographic hash circuitry configured and arranged to generate the cryptographic hash  (Symons, Page 24, lines 9-10.).
Regarding claim 14, Kumar disclosed Front-end radar circuitry, including: transceiver circuitry configured and arranged with an antenna to output signals and receive the radar wave signals indicative of reflections from the output signals; analog-to-digital converter (ADC) circuitry configured and arranged to generate a digital data stream from a mixture of the output signals and the received radar wave signals; (Para. 0021-0022. The example FMCW radar system 600 includes an FMCW radar front end 604, a chirp processing unit 602, a processing unit 606, and external memory 610, and a network interface 608. The radar front end 604 includes functionality to transmit and receive a frame of chirps. The radar front end 604 may also include a suitable interface or interfaces for receiving data from and transmitting data to the processing unit 606 and the chirp processing unit 602. The processing unit 606 includes functionality to perform complex radar signal processing on radar signal data. See further Para. 0025-0026: digital signal processor).
Kumar does not but the analogous art Symons disclosed cryptographic hash circuitry configured and arranged with the ADC to generate a cryptographic hash using the digital data stream, timing information, and apparatus-specific data (Page 24, lines 1-10. A digital signature of the audio recording is then generated by producing a digital hash computation for example, but not limited to, an MD5 or SHA-5 encryption algorithm (i.e. indicative of authenticity of the digital data stream ), over the recorded audio data in the Data Chunk(s). The TRAC software then calculates a digital hash value of the detailed time, location, device and user ID and that is stored in the TRID Chunk.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Kumar by including the idea of cryptographic hash circuitry configured and arranged with the ADC to generate a cryptographic 
Regarding claim 15, Kumar-Symons combination further disclosed the circuitry of claim 14, further including storage circuitry configured and arranged to store the cryptographic hash (Symons, page 10, lines 9-10), and wherein the ADC circuitry is configured to provide the digital data stream to back-end radar circuitry (Kumar, Para. 0021).
Regarding claim 16, Kumar-Symons combination further disclosed the circuitry of claim 14, wherein cryptographic hash circuitry is configured and arranged to provide the cryptographic hash to communication circuitry for transmitting to external circuitry (Symons, Page. 7, lines 12-14).
Regarding claim 18, Kumar disclosed a method for use with front-end radar circuitry, the method comprising: receiving, by transceiver circuitry of the front-end radar circuitry, radar wave signals indicative of reflections from output signals; generating, by analog-to-digital converter (ADC) circuitry of the front-end radar circuitry, a digital data stream from a mixture of the output signals and the received radar wave signals; (Para. 0021-0022. The example FMCW radar system 600 includes an FMCW radar front end 604, a chirp processing unit 602, a processing unit 606, and external memory 610, and a network interface 608. The radar front end 604 includes functionality to transmit and receive a frame of chirps. The radar front end 604 may also include a suitable interface or interfaces for receiving data from and transmitting data to the processing unit 606 and the chirp processing unit 602. The processing unit 606 includes functionality to perform complex radar signal processing on radar signal data. See further Para. 0025-0026: digital signal processor).
Symons disclosed generating, by cryptographic hash circuitry, a cryptographic hash using the digital data stream, timing information, and apparatus-specific data  (Page 24, lines 1-10. A digital signature of the audio recording is then generated by producing a digital hash computation for example, but not limited to, an MD5 or SHA-5 encryption algorithm (i.e. indicative of authenticity of the digital data stream ), over the recorded audio data in the Data Chunk(s). The TRAC software then calculates a digital hash value of the detailed time, location, device and user ID and that is stored in the TRID Chunk.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Kumar by including the idea of generating, by cryptographic hash circuitry, a cryptographic hash using the digital data stream, timing information, and apparatus-specific data as taught by Symons in order to certify the recording as being an unaltered recording (Symons, page 8, lines 5-11).
Regarding claim 19, Kumar-Symons combination further disclosed the method of claim 18, further including storing the digital data stream and the cryptographic hash (Kumar, Para. 20-21. Symons Page 24, lines (9-10)).

Claims 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Symons as applied to claim 1 above, and further in view of WO 2019/229519 A1 to Singh et al. (hereinafter “Singh”).
Regarding claim 9, Kumar-Symons combination disclosed the apparatus of claim 1, the combination does not but the analogous art Singh disclosed wherein the storage circuitry includes a first storage circuit arranged on the front-end radar circuitry and a second storage circuit, the first storage circuit being configured and arranged to store the cryptographic hash and the second storage circuit configured and arranged to store the digital data stream (Singh, Para. 0046. The hashed data may be stored indefinitely or for a predefined time period in conjunction with the original data set or separately on separate servers to enhance overall security of the data.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Kumar & Symons by including the idea of storing digital data stream and cryptographic hash separately as taught by Singh in order to enhance the overall security of data (Singh, Para. 0046).
Regarding claim 11, Kumar-Symons-Singh combination further disclosed the apparatus of claim 1, wherein the cryptographic hash is stored in a secure location that is accessible by other circuitry for comparison of the cryptographic hash to another cryptographic hash generated using the digital data stream (Singh, Para. 0046).
Regarding claim 12, Kumar-Symons-Singh combination further disclosed the apparatus of claim 1, wherein the storage circuitry includes circuitry external to the front-end radar circuitry, the apparatus further including communication circuitry configured and arranged to transmit the cryptographic hash to the external circuitry for storage (Singh, Para. 0045, hash stored in separate server).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Symons & Singh as applied to claim 9 above, and further in view of CN 103378966 A to Burgh et al. (hereinafter “Burgh”).
Regarding claim 10, Kumar-Symons-Singh combination disclosed the apparatus of claim 9, the combination does not but the analogous art Burgh disclosed wherein the first storage circuit includes a one-time programmable memory circuit configured and arranged to store the cryptographic hash (Para. 0025. the secret data memory of the integrated circuit can be any non-volatile memory, such as flash memory. Preferably, the stored encrypted secret data in the integrated circuit of a one-time programmable memory (for example, eFuses).).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Kumar, Symons, and Singh by including the idea of one-time programmable memory as taught by Burgh in order to store secret data in the secret data memory (Burgh, Para. 0001).

Allowable Subject Matter
Claims 2, 6, 13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (1, 14, 18) and any intervening claims (12).
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, taken by itself or in any combination, would have anticipated or made obvious the following claimed limitation in combination with base claims and any intervening claims before the time it was filed.
Claim 2. The apparatus of claim 1, wherein the front-end radar circuitry is configured and arranged to provide the digital data stream to back-end radar circuitry, the apparatus further including the back-end radar circuitry having processing circuitry configured and arranged to process the digital data stream by: deriving a target map based on raw data from the radar wave signals; and in response to an indication of the digital data stream being unauthentic based on the digital data stream and the cryptographic hash, instruct the front-end radar circuitry to generate additional digital data.
Claim 6. The apparatus of claim 1, wherein the front-end radar circuitry is configured and arranged to 
Claim 13. The apparatus of claim 12, wherein the external circuitry is configured and arranged to: store the cryptographic hash; compare another cryptographic hash generated using the stored digital data stream to the cryptographic hash; and in response to a mismatch between the cryptographic hash and the other cryptographic hash, provide an indication of unauthorized modification.
Claim 17. The circuitry of claim 14, wherein the timing information includes a date and time the radar wave signals are received and the apparatus-specific data includes a unique identifier of the front-end radar circuitry and chirp parameters associated with the radar wave signals, the chirp parameters including a setting of a timing engine and a unique identifier for each chirp.
Claim 20. The method of claim 18, further including providing the digital data stream to back-end radar circuitry, and using the back-end radar circuitry to: derive a target map based on raw data from the radar wave signals; and in response to an indication of unauthorized modification of the digital data stream based on the digital data stream and the cryptographic hash, instruct the front-end radar circuitry to generate additional digital data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438